Name: 92/478/EEC: Commission Decision of 24 September 1992 concerning certain protection measures relating to swine vesicular disease in The Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  means of agricultural production;  animal product;  tariff policy;  Europe
 Date Published: 1992-09-26

 Avis juridique important|31992D047892/478/EEC: Commission Decision of 24 September 1992 concerning certain protection measures relating to swine vesicular disease in The Netherlands Official Journal L 282 , 26/09/1992 P. 0052 - 0054COMMISSION DECISION of 24 September 1992 concerning certain protection measures relating to swine vesicular disease in The Netherlands (92/478/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/65/EEC (2) and in particular Article 10, paragraph 4 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 91/496/EEC (4) and in particular Article 9, paragraph 4 thereof, Whereas several outbreaks of swine vesicular disease have occurred in the Netherlands; Whereas these outbreaks are liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and certain meat-based products; Whereas it is necessary to take measures to prevent the spread of this disease to other Member States; Whereas the authorities of the Netherlands have undertaken to implement national measures that are necessary to guarantee the efficient implementation of the Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision 'disinfection' means the operation, after thorough cleansing, destined to destroy swine vesicular disease virus. Article 2 1. The Netherlands shall not send to other Member States: - live pigs coming from its territory, - fresh pigmeat and pigmeat products obtained from pigs slaughtered after 9 September 1992 coming from those holdings and parts of its territory described in the Annex. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (5). 3. The Netherlands are authorized to dispatch in a sealed means of transport to the other Member States, with effect from 23 September 1992, fresh pig meat and products based on pigmeat obtained from pigs: (a) slaughtered after the 23rd September 1992; (b) coming from outside that part of the territory described in the Annex; (c) coming from a holding where all pigs are every 15 days submitted to a thorough health examination by a veterinarian designated by the competent veterinary authorities and found to have presented no sign of disease; (d) originating from a well separated unit where a guarantee has been obtained in writing from the person in charge of the pigs that no live pigs have been introduced into the unit during the 15 day period prior to movement to the slaughterhouse; (e) which have been transported directly under official control from the herd of origin to the designated abattoir: the means of transport utilized must have undergone cleansing and disinfection under official control before and after each journey and bear a visible mark to that effect; (f) which have undergone a serological negative test in case of suspicion. Article 3 1. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (6) accompanying pigmeat sent from the Netherlands must be completed by the following: 'Meat in accordance with Commission Decision 92/478/EEC of 24 September 1992 concerning certain protection measures relating to swine vesicular disease in the Netherlands.' 2. The health certificate provided for in Council Directive 77/99/EEC of 21 December 1976 on animal health problems affecting intra-Community trade in meat products (7) accompanying meat products sent from the Netherlands must be completed by the following: 'Products in accordance with Commission Decision 92/478/EEC of 24 September 1992 concerning certain protection measures relating to swine vesicular disease in the Netherlands.' Article 4 The Netherlands shall: - arrange that all parts of the transportation network engaged in transport of pigs are undergoing thorough and repeated cleansing and disinfection, - arrange for an epidemiological survey in order to ascertain the extent of swine vesicular disease infection. Priority should be given to areas most recently affected by the disease and to holdings suspected to having been infected, - establish a 10 km zone next to its borders to neighbouring countries to ensure compliance with the measures given in this decision on movement of pigs, pigmeat and pigmeat products. Article 5 This Decision shall apply until 15 October 1992. The situation shall be reviewed by the Standing Veterinary Committee not later than 9 October 1992 to assess the disease situation and any protection measures necessary at that time. Article 6 This Decision is addressed to the Member States. Done at Brussels, 24 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 268, 14. 9. 1992, p. 54. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 268, 24. 9. 1991, p. 56. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No 121, 29. 7. 1964, p. 2012/64. (7) OJ No L 26, 31. 1. 1977, p. 85. ANNEX Holdings and part of the territory of the Netherlands subject to the prohibition of this Decision (a) All holdings suspected of being infected with swine vesicular disease. (b) The part of the territory of the Netherlands situated inside the line formed by: Motorway N302 from Harderwijk to the southeast to Motorway A1, A1 eastwards to Motorway A50, A50 southwards, continuing on Motorway A12, A12 westwards until the point where Motorway A50 continues. A50 southwards where it crosses the river Neder Rijn, the river Neder Rijn westwards where it ends in the river Lek, the river Lek westwards where it crosses Motorway A27, A27 northbound where it reaches Motorway A28, A28 northeast where it reaches Motorway N302.